DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks/arguments filed on 02/28/22. Claims 26-39, 41-45, and 47-50 remain pending in this application. Claims 40 and 46 were deleted without prejudice. Applicant submits that amendments were made to improve clarity or correct errors. Applicant further submits NO new matter has been added. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 02/28/22, with respect to prior art rejections under 35 U.S.C 102 and 103 have been fully considered and the rejections have been withdrawn. 
Allowable Subject Matter
Claims 26-39, 41-45, and 47-50 are allowed. These claims have been renumbered as 1-23.
Prior art reference Martin et al. (US 20150029216 A1) discloses “… generating a portrait of a subject for an identification document, the method comprising: receiving a photo image of the subject, the photo image including the subject's face in a foreground against an arbitrary background; determining the arbitrary background of the photo image based on the photo image alone and without user intervention; masking the determined background from the photo image; and subsequently generating the portrait of the subject for the identification document of the subject, the portrait being based on the photo image with the determined background masked.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… an electronic processing system, comprising:
a processor;
memory communicatively coupled to the processor; and
circuitry communicatively coupled to the processor to:
process an image to modify a background of the image to a uniform color; 
perform object detection on the processed image with the modified background: and
detect an object in the processed image with modified background based on a convolutional neural network.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hu (US 20200065879 A1) discloses “The training module 214 determines the model parameters according to training data. The training data includes images already associated with recognized objects. For example, the training data includes images representing different backgrounds and different objects. The images may or may not be labeled with features. The training module 214 may use any number of artificial intelligence or machine learning techniques to train and modify model parameters, including gradient tree boosting, logistic regression, neural network training, and deep learning. The training module 214 stores the determined model parameters for use in the model data store 216. The training module 214 may train different model types to recognize objects, to detect boundaries between the objects and the background, to determine dimensions of the objects, to determine overall visual appearance of the background, and the like. Based on the desired function, the training module 214 may select one of the model types for use.”
US 7627148 B2
US 20030053692 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665